     Case 2:16-cv-00050-GMN-GWF Document 68 Filed 01/22/19 Page 1 of 3




 1    WRIGHT, FINLAY & ZAK, LLP
      Christopher A.J. Swift, Esq.
 2    Nevada Bar No. 11291
 3    Lindsay D. Robbins, Esq.
      Nevada Bar No. 13474
 4    7785 W. Sahara Avenue, Suite 200
      Las Vegas, Nevada 89117
 5    lrobbins@wrightlegal.net
 6    Attorneys for Plaintiff, The Bank of New York Mellon FKA The Bank of New York, as Trustee for
      the Certificateholders of CWALT, Inc., Alternative Loan Trust 2006-OA3, Mortgage Pass-
 7    Through Certificates, Series 2006-OA3
 8                                 UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA

10    THE BANK OF NEW YORK MELLON FKA                     Case No.: 2:16-cv-00050-GMN-GWF
      THE BANK OF NEW YORK, AS TRUSTEE
11    FOR THE CERTIFICATEHOLDERS OF                       STIPULATION AND ORDER TO
12    CWALT, INC., ALTERNATIVE LOAN                       EXTEND DEADLINE TO FILE
      TRUST 2006-OA3, MORTGAGE PASS-                      REPLY IN SUPPORT OF THE BANK
13    THROUGH CERTIFICATES, SERIES 2006-                  OF NEW YORK MELLON’S
      OA3, a Delaware Corporation                         EMERGENCY MOTION FOR
14
                                                          PROTECTIVE ORDER [ECF NO. 58]
15                   Plaintiff,
             vs.                                          (SECOND REQUEST)
16
      SFR INVESTMENTS POOL I, LLC, a Nevada
17
      Limited Liability Company; and SUNDANCE
18    AT THE SHADOWS HOA, a Nevada Non-
      Profit Company,
19
20                   Defendants.

21           Plaintiff, The Bank of New York Mellon FKA The Bank of New York, as Trustee for the
22    Certificateholders of CWALT, Inc., Alternative Loan Trust 2006-OA3, Mortgage Pass-Through
23    Certificates, Series 2006-OA3 (“BONY) and Defendant SFR Investments Pool 1, LLC (“SFR”)
24    (collectively, the “Parties”), by and through their counsel of record, hereby stipulate and agree as
25    follows:
26           On December 21, 2018, BONY filed its Emergency Motion for Protective Order which
27    sought to limit the topics of SFR’s deposition of BONY [ECF No. 58] (the “Motion”). SFR filed
28    its opposition to the Motion of January 4, 2019 [ECF No. 60] (the “Opposition”). Presently, the



                                                  Page 1 of 3
     Case 2:16-cv-00050-GMN-GWF Document 68 Filed 01/22/19 Page 2 of 3




 1    deadline for BONY to file its response to SFR’s Opposition is January 22, 2019. The Parties are
 2    currently discussing a proposal that would resolve the issues involved in the instant Motion and
 3    request a brief, one day extension to the deadline for BONY to file its response to January 23,
 4    2019. This is the second stipulation for extension of time for BONY to file its response to SFR’s
 5    Opposition. The extension is requested in good faith and is not for purposes of delay or prejudice
 6    to any other party.
 7           WHEREFORE, based on the foregoing, IT IS HEREBY STIPULATED AND AGREED
 8    that the deadline for BONY to file its Reply in Support of its Motion for Protective Order shall
 9    be extended to January 23, 2019.
10     DATED this 22nd day of January, 2019.              DATED this 22nd day of January, 2019.
11     WRIGHT, FINLAY & ZAK, LLP                          KIM GILBERT EBRON

12     /s/ Lindsay D. Robbins                             /s/ Diana S. Ebron, Esq.
       Lindsay D. Robbins, Esq.                           Diana S. Ebron, Esq.
13
       Nevada Bar No. 13474                               Nevada Bar No. 10580
14     7785 W. Sahara Ave., Suite 200                     Jacqueline A. Gilbert, Esq.
       Las Vegas, NV 89117                                Nevada Bar No. 10593
15     Attorneys for Plaintiff, The Bank of New York      Karen L. Hanks, Esq.
       Mellon FKA The Bank of New York, as                Nevada Bar No. 9578
16
       Trustee for the Certificateholders of CWALT,       7625 Dean Martin Drive, Suite 110
17     Inc., Alternative Loan Trust 2006-OA3,             Las Vegas, Nevada 89139
       Mortgage Pass-Through Certificates, Series         Attorneys for SFR Investments Pool 1, LLC
18     2006-OA3
19
20
                                                          IT IS SO ORDERED:
21
22
                                                          ___________________________________
23                                                        UNITED STATES MAGISTRATE JUDGE
24                                                                1/22/2019
                                                          DATED: _________________________
25
26
27
28



                                                 Page 2 of 3
